United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Trenton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1532
Issued: November 26, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 9, 2007 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ schedule award decision dated December 8, 2006. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 16 percent permanent impairment to her
right upper extremity.
FACTUAL HISTORY
Appellant, a 43-year-old letter carrier, injured her right shoulder and neck while casing
mail on October 8, 1999. She filed a claim for benefits, which the Office accepted for
aggravation of cervical radiculopathy and herniated nucleus pulposus at C6-7. The Office
authorized surgery for acromioplasty, a resection arthroplasty of the right shoulder, which

appellant underwent on April 24, 2001. On July 1, 2003 appellant injured her right shoulder
while lifting a tub of mail. The Office accepted the claim for right shoulder sprain.1
In a report dated September 9, 2004, Dr. Nicholas P. Diamond, an osteopath, found that
appellant had an 18 percent impairment of the right upper extremity. He stated:
“Examination of the right shoulder reveals acromioclavicular point tenderness....
Range of motion reveals forward elevation of 0 to 150/180 degrees; abduction of
150/180 degrees; crossover adduction of 0 to 60/75 degrees; external rotation of 0
to 90/90 degrees, and internal rotation of 50/80 degrees. All ranges of motion
were carried through with pain at the extremes reached.”
Dr. Diamond found, based on the above calculations, that appellant had a two percent
impairment for right shoulder range of motion deficit based on flexion pursuant to Figure 16-40
at page 476 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (fifth edition) [the A.M.A., Guides]; a 1 percent impairment for right shoulder range
of motion deficit based on abduction pursuant to Figure 16-43 at page 476 of the A.M.A.,
Guides; a 2 percent impairment for right shoulder internal rotation pursuant to Figure 16-46 at
page 479 of the A.M.A., Guides; a 10 percent impairment for right shoulder resection
arthroplasty pursuant to Table 16-27 at page 506 of the A.M.A., Guides; and a 3 percent
impairment for pain under Table 18-1 at page 574 of the A.M.A., Guides, for a total 18 percent
right upper extremity impairment.
On January 31, 2005 appellant filed a Form CA-7 claim for a schedule award based on a
partial loss of use of her right upper extremity.
In a report dated January 30, 2006, an Office medical adviser found that appellant had a
16 percent permanent impairment.
The Office found that there was a conflict in the medical evidence between the
impairment ratings of Dr. Diamond and the Office medical adviser. The Office remanded the
case for referral to an impartial medical specialist to resolve the conflict regarding the correct
amount of impairment to assign to appellant’s accepted right shoulder condition.
The Office referred appellant, together with a statement of accepted facts and the case
record, to Dr. David A. Bundens, a Board-certified orthopedic surgeon, for an impartial medical
evaluation. In a report dated March 28, 2006, Dr. Bundens determined that appellant had a 16
percent right upper extremity impairment due to her accepted right shoulder condition. He
concurred with Dr. Diamond’s rating of two percent impairment for right shoulder internal
rotation pursuant to Figure 16-46 at page 479 of the A.M.A., Guides. However, Dr. Bundens
measured a forward flexion of 100 degrees, which yielded a five percent impairment for right
shoulder range of motion deficit based on flexion pursuant to Figure 16-40 at page 476 of the
A.M.A., Guides; abduction of 90 degrees, which yielded a four percent impairment for right
shoulder range of motion deficit based on abduction pursuant to Figure 16-43 at page 476 of the
1

This claim was referenced by the hearing representative in his December 8, 2006 decision. However, there is no
documentation pertaining to this claim contained in the instant case file.

2

A.M.A., Guides; Dr. Bundens also reduced the impairment for appellant’s right shoulder
resection arthroplasty pursuant to Table 16-27 at page 506 of the A.M.A., Guides to five percent.
He further stated:
“Dr. Diamond refers to [T]able 16-27 on [p]age 506 for resection arthroplasty but
the acromioplasty is not within that list. A total resection of the distal clavicle is
10 percent. The acromioplasty is just a resection of the spurs on the underneath;
therefore, I would judge this to be about five percent. I do not feel that a separate
rating is noted for pain because I believe this is implicit in an impingement
syndrome that requires an acromioplasty; therefore, I do not believe a separate
award for pain would be warranted.”
By decision dated April 26, 2006, the Office granted appellant a schedule award for a 16
percent permanent impairment of the right upper extremity for the period March 28, 2006 to
March 12, 2007, for a total of 49.92 weeks of compensation.
By letter dated May 3, 2006, appellant’s attorney requested an oral hearing, which was
held on October 17, 2006.
By decision dated December 8, 2006, an Office hearing representative affirmed the
April 26, 2006 Office decision, finding that Dr. Bundens’ referee opinion that appellant was
entitled to no greater than a 16 percent impairment for her right upper extremity represented the
weight of the medical evidence.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 sets forth
the number of weeks of compensation to be paid for permanent loss, or loss of use of the
members of the body listed in the schedule. Where the loss of use is less than 100 percent, the
amount of compensation is paid in proportion to the percentage loss of use.3 However, the Act
does not specify the manner in which the percentage of loss of use of a member is to be
determined. For consistent results and to ensure equal justice under the law to all claimants, the
Office has adopted the A.M.A., Guides (fifth edition) as the standard to be used for evaluating
schedule losses.4
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.5

2

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

3

5 U.S.C. § 8107(c)(19).

4

20 C.F.R. §10.404.

5

5 U.S.C. § 8123(a).

3

ANALYSIS
The Board initially finds that the Office erred in finding a conflict in the medical
evidence prior to its December 8, 2006 decision. The Office found that there was a conflict
between the impairment ratings of Dr. Diamond, who found that appellant had an 18 percent
right upper extremity impairment, and the Office medical adviser, who accorded appellant a 16
percent impairment for her right upper extremity impairment. However, a review of the Office
medical adviser’s January 30, 2006 report reveals that he miscalculated the amount of
impairment presented by Dr. Diamond’s September 9, 2004 evaluation. Although the Office
medical adviser adopted the identical findings and impairment ratings for range of motion
deficit, right shoulder resection arthroplasty and pain computed by Dr. Diamond, he improperly
found that these calculations added up to a 16 percent impairment. As the two physicians of
record who rendered impairment ratings essentially presented the same impairment rating, based
on the same tables of the A.M.A., Guides, the Board finds that no conflict existed in the medical
evidence at the time of the Office’s referral to Dr. Bundens, whose March 28, 2006 report is
therefore not entitled to the special weight of an impartial medical specialist.
The Board finds, however, that, although Dr. Bundens’ opinion does not merit the special
weight of an impartial medical examiner, it is entitled to its own intrinsic weight.6 Dr. Bundens
concurred with Dr. Diamond’s rating of two percent impairment for right shoulder internal
rotation pursuant to Figure 16-46 at page 479 of the A.M.A., Guides. However, he measured a
forward flexion of 100 degrees, which yielded a five percent impairment for right shoulder range
of motion deficit based on flexion pursuant to Figure 16-40 at page 476 of the A.M.A., Guides;
and abduction of 90 degrees, which yielded a four percent impairment for right shoulder range of
motion deficit based on abduction pursuant to Figure 16-43 at page 476 of the A.M.A., Guides.
These findings were proper and in conformance with the applicable tables of the A.M.A.,
Guides.7 In addition, Dr. Bundens properly rejected the five percent impairment Dr. Diamond
awarded for pain pursuant to Chapter 18. FECA Bulletin No. 01-05 and section 18.3(b) provide
that Chapter 18 should not be used to rate pain-related impairment when conditions are
adequately rated in the other chapters of the A.M.A., Guides. The Board has held that an
additional rating for pain is not appropriate in the absence of an explanation of why the protocols
of other chapters of the A.M.A., Guides would not adequately rate appellant’s impairment.8
Lastly, the Board notes that Table 17-2 of the A.M.A., Guides expressly prohibits an award for
impairments based on gait derangement, muscle atrophy, muscle strength (loss), range of motion
loss or ankylosis in combination with an impairment due to a diagnosis-based estimate (resection

6

See Pierre W. Peterson, 39 ECAB 955 (1988).

7

These findings for loss of range of motion are supported by the figures and tables referenced in subchapter
16.4i, “Shoulder Motion Impairment,” at pages 474-77 of the A.M.A., Guides. The Board notes that Dr. Bundens
accorded a greater degree of impairment for loss of flexion and abduction than did Dr. Diamond in his September 9,
2004 report, which was issued 16 months years prior to Dr. Bundens’ March 28, 2006 report. As Dr. Bundens’
report is the more recent of the two, it may be considered an updated, and more accurate, medical evaluation of
appellant’s current condition.
8

See Mark A. Holloway, 55 ECAB 321 (2004).

4

arthroplasty).9 The Board therefore disallows the five percent impairment that Dr. Bundens
accorded for appellant’s July 2000 resection arthroplasty.
The Board finds that Dr. Bundens’ opinion constituted a sufficient basis for an award
based on an 11 percent right upper extremity impairment, as modified. The Office therefore
properly found that his opinion constituted the weight of the medical evidence. Following this
decision, appellant’s attorney requested a hearing, but did not submit any additional medical
evidence. The Board therefore affirms the December 8, 2006 decision of the Office hearing
representative.
As there is no other medical evidence establishing that appellant sustained any additional
permanent impairment, the Board finds that appellant has not established that she has more than
a 16 percent impairment of the right upper extremity.
CONCLUSION
The Board finds that appellant has no more than a 16 percent impairment of the right
upper extremity.
ORDER
IT IS HEREBY ORDERED THAT the December 8, 2006 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 26, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See James R. Taylor, 56 ECAB ___ Docket No. 05-135 (2005). In this case the Board held that the principle
enunciated in Table 17.2, page 526 for not combining these awards in lower extremity impairments also applies to
upper extremity impairments.

5

